DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 20, 2020 and February 18, 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15are rejected under 35 U.S.C. 103 as being unpatentable over Park Tae Sung et al. (Korean Patent Publication No. 10-2013-0046011, hereinafter referred to as “Sung,” which was cited on IDS of February 18, 2022) in view of Yang Byoung Seok (Korean Patent Publication No. 10-2014-0092152, hereinafter referred to as “Seok,” which was cited on IDS of May 20, 2020). It is noted that Examiner relied upon machine generated translations from Espacenet Patent search, https://worldwide.espacenet.com/patent/. 
Regarding claim 1, Sung discloses a server comprising: a communicator configured to communicate with an external apparatus; and a processor configured to: ( e.g., paragraphs [0019], [0021], [0073]-[0074])
receive an image from the external apparatus via the communicator, (image information receiver to receive information about image content, i.e., display image information from a plurality of image analysis devices.) (e.g., paragraphs [0010]-[0012] and claims 5-7)
process the received image by applying a plurality of image analysis models of which an analysis type for the image is different from each other, to the received image, and (an analysis subject selector to obtain a plurality of image analysis devices, which have the same image content based on the received display image information and selects a predetermined number of image analysis devices as an image analysis subject) (e.g., paragraphs [0010]-[0012] and claims 5-7)
generate analysis result information about the image respectively corresponding to a plurality of analysis types according to the processing of the received image. (an image analysis result receiver receives analysis results according to analysis conditions. An image analysis manager generates an integrated image analysis result with regard to the image content by combining the received analysis results)(.e.g., paragraphs [0010]-[0012] and claims 5-7)
On the other hand, Seok, which relates to providing a search about a broadcasting image (title), does disclose process the received image by applying a plurality of image analysis models of which an analysis type for the image is different from each other, to the received image, and (an image analysis unit (430) for receiving a captured broadcast video, analyzing whether a QR code, a search box, and a human face image are included in the captured broadcast video, and providing an analysis result to an analysis result processing unit (440); and the analysis result processing unit (440) for receiving the analysis result from the image analysis unit (430) and performing a search process by means of a URL connection request unit (441), an information search unit (442), an image search unit (443), etc.)(e.g., paragraphs [0089], [0090], and [0096]; and figure 4) .
Sung relates to a device for analyzing an image of image content and a method to analyze the same image content in a plurality of image analysis devices. However, Sung does not appear to disclose  the image analysis is performed by the plurality of image analysis devices having different analysis conditions under control of the image analysis management device. On the other hand, Seok does disclose that it is known that images may include multiple types of content, which may require image analysis of different processing units due to images including a QR code, a search box, and a human face. It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further incorporate the different units based on multiple types being detected as disclosed in Seok to Sung to expand the capabilities to include analysis of images that may include multiple types of content that need to be detected. 

Regarding claim 2, Sung in view of Seok discloses the server according to claim 1. Sung in view of Seok further discloses further comprising: a plurality of image receivers, each of which is configured to receive an image, wherein the processor is configured to: receive a plurality of images via the plurality of image receivers, and process the plurality of received images by applying the plurality of image analysis models of which the analysis type is different from each other, to each of the plurality of received images. (Sung: e.g., paragraphs [0083]-[0096], tables 5-6)(Seok: e.g., paragraphs [0089]-[0091] and figure 4).

Regarding claim 3, Sung in view of Seok discloses the server according to claim 1. Sung in view of Seok further discloses wherein the processor is configured to: classify images received via the communicator according to kinds, and process the classified images by applying the plurality of image analysis models of which the analysis type is different from each other, to each of the images classified according to kinds. (Sung: e.g., paragraphs [0037], [0040], [0045] and [0047])(Seok: e.g., paragraphs [0089]-[0091] and figure 4).

Regarding claim 4, Sung in view of Seok discloses the server according to claim 1. Sung in view of Seok further discloses wherein the processor is configured to: identify more than two image analysis models to be applied to the received image from among the plurality of image analysis models of which the analysis type is different from each other, based on the received image, and apply the identified more than two image analysis models to the received image. (Sung: e.g., paragraph [0047])(Seok: e.g., paragraphs [0089]-[0091] and figure 4).

Regarding claim 5, Sung discloses a server comprising: a communicator configured to communicate with an external apparatus; and a storage configured to store analysis result information about at least one image corresponding to an analysis type of at least one image analysis model with respect to the at least one image; and a processor configured to: (server including communicator, storage and processor – analysis result information is stored corresponding to an image)(e.g., paragraphs [0019], [0021], [0073]-[0074])
based on the analysis result information about the at least one image stored in the storage, (e.g., paragraphs [0019], [0021], [0073]-[0074])
identify or generate a search result corresponding to the identified analysis type and the inquiry, and (e.g., paragraphs [0019], [0021], [0073]-[0074])
However, Sung does not appear to specifically disclose receive an inquiry about an image from the external apparatus via the communicator, identify an analysis type of an image analysis model corresponding to the inquiry about the image, and transmit the search result to the external apparatus.
On the other hand, Seok, which relates to providing a search about a broadcasting image (title), does disclose receive an inquiry about an image from the external apparatus via the communicator, identify an analysis type of an image analysis model corresponding to the inquiry about the image, and transmit the search result to the external apparatus. (an image analysis unit (430) for receiving a captured broadcast video, analyzing whether a QR code, a search box, and a human face image are included in the captured broadcast video, and providing an analysis result to an analysis result processing unit (440); and the analysis result processing unit (440) for receiving the analysis result from the image analysis unit (430) and performing a search process by means of a URL connection request unit (441), an information search unit (442), an image search unit (443), etc.)(see D2: paragraphs [0089], [0090], and [0096]; and figure 4)
It would have been obvious to combine Seok with Sung for the same reasons as set forth in claim 1, above.

Regarding claim 6, Sung in view of Seok discloses the server according to claim 5. Sung in view of Seok wherein the processor is configured to: receive the inquiry from a plurality of external apparatuses via the communicator, and transmit the generated search result to each of the plurality of external apparatuses. (Sung: e.g., paragraphs [0021], [0102] and [0103])(Seok: e.g., paragraphs [0095]-[0098]).

Regarding claim 7, Sung discloses a display apparatus, comprising: a display; a user input; a communicator configured to communicate with an external apparatus; and a processor configured to: (e.g., paragraphs [0083] and [0101]-[0103])
receive an inquiry about an image including a content about an analysis type of an image analysis model from the external apparatus via the communicator, (an image searcher makes a request for a search (an inquiry input by a user’s control) to the image analysis device and the image analysis management device) (e.g., paragraphs [0083] and [0101]-[0103])
transmit the inquiry to the external apparatus, (image content is searched for that matches a search word from image analysis results of image content stored in the image analysis device (external device) or image analysis results of image content stored in the analysis management device)(e.g., paragraphs [0083] and [0101]-[0103])
receive, from the external apparatus, a search result identified or generated based on analysis result information about the image and corresponding to the analysis type included in the inquiry, and (request is made to another image analysis device, broadcast providing device, image sharing device and like external devices if not found)(e.g., paragraphs [0083] and [0101]-[0103])
control the display to display the received search result. (image searcher to display a list of found image contents, and display image content selected by a user from the list of image content on the screen)(e.g., paragraphs [0083] and [0101]-[0103])
However, Sung does not appear to specifically disclose that the user input is received from the user input. 
On the other hand, Seok, does disclose receive an inquiry about an image including a content about an analysis type of an image analysis model from the external apparatus via the communicator, (an image analysis unit (430) for analyzing whether a QR code, a search box, and a face are included in a captured broadcast video; and an analysis result processing unit (440) for receiving an analysis result from the image analysis unit (430) and performing a search process by means of a URL connection request unit (441), an information search unit (442), an image search unit (443), etc. )(e.g., paragraphs [0090 and [0096 and figure 4). 
It would have been obvious to combine Seok with Sung for the same reasons as set forth in claim 1, above.

Regarding claim 8, Sung in view of Seok discloses the apparatus according to claim 7. Sung in view of Seok further discloses wherein the processor is configured to transmit information about the analysis type of the image analysis model corresponding to the inquiry about the image, to the external apparatus. (analysis information is provided in order to determine how to process appropriate analysis – face recognitions.)(information is transmitted to perform appropriate processing)(Sung: e.g., paragraphs [0038] and [0047])(e.g., paragraphs [0099], [0109] and [0117]).

Regarding claim 9, Sung discloses a control method of a server, comprising: ( e.g., paragraphs [0019], [0021], [0073]-[0074])
receiving an image from an external apparatus; (image information receiver to receive information about image content, i.e., display image information from a plurality of image analysis devices.) (e.g., paragraphs [0010]-[0012] and claims 5-7)
processing the received image by applying a plurality of image analysis models of which an analysis type for the image is different from each other, to the received image, and (an analysis subject selector to obtain a plurality of image analysis devices, which have the same image content based on the received display image information and selects a predetermined number of image analysis devices as an image analysis subject) (e.g., paragraphs [0010]-[0012] and claims 5-7)
generating analysis result information about the image respectively corresponding to the plurality of analysis types according to the processing of the received image. (an image analysis result receiver receives analysis results according to analysis conditions. An image analysis manager generates an integrated image analysis result with regard to the image content by combining the received analysis results)(.e.g., paragraphs [0010]-[0012] and claims 5-7)
On the other hand, Seok, which relates to providing a search about a broadcasting image (title), does disclose processing the received image by applying a plurality of image analysis models of which an analysis type for the image is different from each other, to the received image, and (an image analysis unit (430) for receiving a captured broadcast video, analyzing whether a QR code, a search box, and a human face image are included in the captured broadcast video, and providing an analysis result to an analysis result processing unit (440); and the analysis result processing unit (440) for receiving the analysis result from the image analysis unit (430) and performing a search process by means of a URL connection request unit (441), an information search unit (442), an image search unit (443), etc.)(e.g., paragraphs [0089], [0090], and [0096]; and figure 4) .
It would have been obvious to combine Seok with Sung for the same reasons as set forth in claim 1, above.
Claims 10-12 have substantially similar limitations as stated in claim 2-4, respectively; therefore, they are rejected under the same subject matter. 

Regarding claim 13, Sung discloses a control method of a server comprising: (e.g., paragraphs [0019], [0021], [0073]-[0074])
storing analysis result information about at least one image corresponding to an analysis type of at least one image analysis model with respect to the at least one image; (analysis result information is stored with respect to an image.)(e.g., paragraphs [0019], [0021], [0073]-[0074])
identifying an analysis type of an image analysis model corresponding to the inquiry about the image, (e.g., paragraphs [0019], [0021], [0073]-[0074])
based on the stored analysis result information about the at least one image, identifying or generating a search result corresponding to the identified analysis type and the inquiry, and (e.g., paragraphs [0019], [0021], [0073]-[0074])
However, Sung does not appear to specifically disclose receiving an inquiry about an image from an external apparatus, 
transmitting the search result to the external apparatus.
On the other hand, Seok, which relates to providing a search about a broadcasting image (title), discloses identifying an analysis type of an image analysis model corresponding to the inquiry about the image, receiving an inquiry about an image from an external apparatus, transmitting the search result to the external apparatus. (an image analysis unit (430) for receiving a captured broadcast video, analyzing whether a QR code, a search box, and a human face image are included in the captured broadcast video, and providing an analysis result to an analysis result processing unit (440); and the analysis result processing unit (440) for receiving the analysis result from the image analysis unit (430) and performing a search process by means of a URL connection request unit (441), an information search unit (442), an image search unit (443), etc.)(see D2: paragraphs [0089], [0090], and [0096]; and figure 4)
It would have been obvious to combine Seok with Sung for the same reasons as set forth in claim 1, above.
Claim 14 has substantially similar limitations as stated in claim 6; therefore, it is rejected under the same subject matter.

Regarding claim 15, Sung discloses a control method of a display apparatus, comprising: (e.g., paragraphs [0083] and [0101]-[0103])
receiving an inquiry about an image including a content about an analysis type of an image analysis model; (an image searcher makes a request for a search (an inquiry input by a user’s control) to the image analysis device and the image analysis management device) (e.g., paragraphs [0083] and [0101]-[0103])
transmitting the inquiry to an external apparatus; (image content is searched for that matches a search word from image analysis results of image content stored in the image analysis device (external device) or image analysis results of image content stored in the analysis management device)(e.g., paragraphs [0083] and [0101]-[0103])
receiving, from the external apparatus, a search result identified or generated based on analysis result information about the image and corresponding to the analysis type included in the inquiry; and  (request is made to another image analysis device, broadcast providing device, image sharing device and like external devices if not found)(e.g., paragraphs [0083] and [0101]-[0103])
displaying the received search result. (image searcher to display a list of found image contents, and display image content selected by a user from the list of image content on the screen)(e.g., paragraphs [0083] and [0101]-[0103])
However, Sung does not appear to specifically disclose that the user input is received from the user input. 
On the other hand, Seok, does disclose receiving an inquiry about an image including a content about an analysis type of an image analysis model; (an image analysis unit (430) for analyzing whether a QR code, a search box, and a face are included in a captured broadcast video; and an analysis result processing unit (440) for receiving an analysis result from the image analysis unit (430) and performing a search process by means of a URL connection request unit (441), an information search unit (442), an image search unit (443), etc. )(e.g., paragraphs [0090 and [0096 and figure 4). 
It would have been obvious to combine Seok with Sung for the same reasons as set forth in claim 1, above.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165